Citation Nr: 1002476	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Board hearing in April 2008.  This matter was remanded in 
August 2008.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

In October 2009, the Veteran submitted documentation in 
support of his claim, and in November 2009 the Veteran's 
representative waived RO consideration of such evidence.  See 
38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).


FINDINGS OF FACT

1.  A chronic psychiatric disability was not present in 
service and is not otherwise related to active duty.

2.  The most probative evidence of record indicates that the 
Veteran does not currently have PTSD related to service.


CONCLUSION OF LAW

A psychiatric disability, including  PTSD was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in August 2001.  The letter predated the 
July 2002 rating decision.  See id.  Subsequent to the August 
2008 Remand, another VCAA letter was issued in September 
2008.  Collectively, the VCAA letters notified the Veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the Veteran of the evidence necessary to substantiate 
his claim. 

In March 2006 and September 2008, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA and 
private medical records.  The evidence of record also 
contains a June 2009 response from the U.S. Army and Joint 
Services Records Research Center (JSRRC).  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in June 2009.  The 
examination report and opinion obtained are thorough and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  With regard to 
the question of whether the veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The Veteran's DD Form 214 reflects that the Veteran had 2 
years and 6 days of foreign and/or sea service, which 
included service in Vietnam from April 1968 to May 1969.  His 
primary specialty was as unit organization and supply with a 
related civilian occupation as armorer.  Service personnel 
records do not reflect that the Veteran received any combat 
decorations.  The Veteran has testified that he received the 
Combat Infantryman Badge (CIB) which was subsequently taken 
away; however, such receipt is not documented by the record.  
The Veteran has claimed that he incurred PTSD as a result of 
incidents that occurred during his period of service in 
Vietnam.  

In an April 1994 statement, the Veteran related that he was 
assigned to HQ, HQ Co. 1 Br, 5th Cavalry, 1st Air Cavalry in 
An Khe and all he could remember are body bags.  He reported 
having to help unload helicopters full of dead Americans.  He 
stated that he first smoked marijuana so he could sleep.  He 
stated that his MOS was supply clerk but his job was to stay 
with the infantry to call in and receive supplies.  He 
reported that he had to verify the names of soldiers killed 
in action.  He also reported being a radio operator when his 
unit left a position.  He and four others were left on top of 
a mountain and eventually extracted.  He reported being 
involved in many near misses from small arms and rockets.  He 
reported an incident in which he was pouring candy into a 
fellow soldiers hand and the solider was killed by a B-40 
rocket hit.

In April 2008 Board hearing testimony and in a written 
statement received in December 2008, the Veteran asserted 
that he was subjected to enemy mortar and rocket attacks at 
Cam Ranh Bay in May 1969 and at Landing Zone (LZ) Barbara in 
December 1968 or January 1969.  He was a member of the HHC 
1st Battalion 5th Cavalry, 1st Air Cavalry Division during his 
period of service in Vietnam.  

The Veteran also referred to a photograph of himself which 
showed him in service with three Viet Cong prisoners.  He 
described an incident where he was in a helicopter which was 
taking him back to LZ Barbara and the helicopter was shot at.  
He stated that the picture depicts him with three prisoners.  
He stated that the picture was taken in January or February 
1969.  

He has also reported an incident in which he was on a 
helicopter with an enemy prisoner who either jumped, or was 
pushed, out of the helicopter.  

He described another incident in which he helped extract a 
soldier when a helicopter broke.  He stated that the soldier 
was tied to a rope and there was a hole in the back of his 
helmet and he was dead.  He stated that in or about 2007 he 
went to the National Archives and it was confirmed that the 
soldier committed suicide.  The Veteran stated that such 
confirmation was in the record; however, there are no such 
documents from National Archives pertaining to the suicide of 
a soldier.  

He recounted the incident in which he was pouring candy into 
a fellow soldiers hand and the solider was killed by a B-40 
rocket hit.  He stated that such incident occurred at LZ 
Barbara in December 1968 or January 1969.

Initially, the Board notes that the Veteran has not provided 
sufficient details to allow for attempted verification of the 
following incidents:  1)  pouring candy in the hand of a 
soldier who was killed; 2) helicopter being shot at; 3) 
prisoner falling out of or being pushed out of helicopter; 
and 4) soldier committing suicide.  The picture provided by 
the Veteran, which purportedly shows him escorting prisoners, 
does not verify any of the claimed stressors.  He did not 
supply sufficient names, dates, or locations to allow for 
verification.  Likewise, despite statements to the contrary, 
the Veteran has not submitted documentation from National 
Archives reflecting that a soldier was confirmed to have 
committed suicide.  As noted, the Veteran's testimony by 
itself cannot as a matter of law establish the occurrence of 
a non-combat stressor.  See Dizoglio, supra.  

VA contacted JSRRC in an attempt to verify any mortar and 
rocket attacks.  JSRRC researched the morning reports 
submitted by the 1st Battalion, 5th Cavalry for 1969, and such 
reports reflect that the unit was stationed at Phuoc Vinh.  
The morning reports do not document any attacks during the 
reporting period.  The JSRRC researched the Daily Staff 
journals submitted by the 1st Brigade, 1st Calvary Division 
for February 1969.  On February 24, the 1st Battalion, 5th 
Calvary reported that their base camp at LZ Dolly received 10 
mortars and 3 rockets.  On February 25, they received 7 82 
millimeter mortar rounds and later 3 rockets and 1 82 
millimeter round.  No damage or casualties were reported from 
any such mortar or rocket attacks.  Research of the 
Operational Report?  Lessons Learned from the 1st Cavalry 
Division Artillery for the period ending April 30, 1969, show 
that on March 26, LZ Dolly received an attack by sappers 
using B-40 rockets and satchel charges.  The attacking force 
managed to breach the perimeter inflicting several casualties 
and property damage among the 1st Battalion, 5th Cavalry 
elements.  The Daily Staff Journals submitted by the 1st 
Battalion, 5th Cavalry for April 1969 document that on April 
6, Headquarters and Headquarters Company, Company D and E 
were stationed at LZ Dolly.  The JSRRC was unable to document 
that the 1st Battalion, 5th Cavalry was stationed at LZ 
Barbara during the reporting periods.

Thus, while the specific mortar and rocket attacks recalled 
and reported by the Veteran were not verified by JSRRC, nor 
was his unit's service at LZ Barbara verified by JSRRC, such 
JSRRC report does confirm that his unit came under mortar and 
rocket attacks while the Veteran was in Vietnam.  With regard 
to the sapper attack that occurred on March 26 at LZ Dolly 
resulting in casualties, the Board notes that the Veteran 
testified to sapper attacks at LZ Barbara but did not report 
any unit casualties.  In October 2009 the Veteran submitted 
documentation that consisted of 14 pages of Daily Journal 
Reports in support of his contention that the 1st Bn., 5th 
Cav. served at LZ Barbara.  The Daily Journal Reports are 
dated in December 1968 and January 1969, reference the 1st 
Bn. 5th Cav., and refer to LZ Barbara.  While such 
documentation appears to reflect that the Veteran's unit 
served at LZ Barbara, such documentation does not 
specifically reflect whether the Veteran's unit was subject 
to mortar or rocket attacks.  In any event, in light of the 
March 26 sapper attack at LZ Dolly confirmed by JSRRC, and 
the documentation submitted by the Veteran which appears to 
show his unit served at LZ Barbara, there is corroborative 
evidence that he was likely exposed to rocket and mortar 
attacks during his service in Vietnam.  A veteran with a 
noncombatant military occupational specialty who was 
stationed with a unit that was present while enemy attacks 
occurred would strongly suggest that he was, in fact, exposed 
to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

However, even if the Board were to accept that the Veteran 
may have been exposed to mortar and rocket attacks during 
service, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), and a link, established 
by medical evidence, between current symptoms and an in-
service stressor.  As will be discussed in detail below, the 
Board has determined that the weight of the probative 
evidence of record is against a finding that the Veteran 
currently has PTSD due to his claimed in-service stressors.  

In June 2009, the Veteran underwent a VA examination.  The 
examiner noted that VA had conceded that the Veteran's unit 
was subjected to mortar and rocket attacks during his period 
of service.  The examiner conducted a thorough review of the 
claims folder, to include a discussion of a March 1988 VA 
examination report which reflected diagnoses of personality 
disorder of a mixed type with immaturity, emotionally, and 
socially inadequate, and multiple drug abuse, and also 
discussed VA treatment records dated 1992 to 2008.  The VA 
examiner noted a July 2002 psychological testing report 
conducted by Dr. L. which reflected that the Veteran's 
stressors were that a prisoner was pushed out of a 
helicopter, and that men had been wounded and killed.  It was 
also noted that the Veteran had been imprisoned for forgery, 
and had a history of cannabis and heroin use.  Dr. L. 
diagnosed PTSD, and continued to treat the Veteran until July 
2005.  Thereafter, a VA physician, Dr. F., followed the 
Veteran from July 2002 to March 2008, diagnosing opioid 
dependency on replacement therapy, pathological gambling, and 
antisocial personality disorder.  Dr. F. noted that the 
Veteran desired to be service-connected for PTSD, but Dr. F. 
explained that PTSD was not a current working diagnosis.  

The June 2009 VA examiner acknowledged and discussed the 
helicopter incident; however, noted that there were 
inconsistencies in the story, as compared to the story he 
told in 1988.  He stated that in April 1968, he was on a 
helicopter returning from LZ Barbara, bringing 4 prisoners.  
He stated that a South Vietnamese officer began arguing with 
one of the prisoners and the North Vietnamese prisoner was 
thrown out of the helicopter.  The Veteran stated that he did 
not actually see the prisoner get thrown out.  He stated that 
a photograph showed him with the 3 prisoners.  The VA 
examiner noted, however, that in 1988 the Veteran claimed 
that there were 3 Vietnamese prisoners and 1 of them was 
pushed, and he was primarily scared because he was afraid the 
helicopter would be shot down.  The Veteran also described 
the incident in which the fellow soldier was shot in the 
foxhole.  The examiner stated that the verified stressor 
involved rocket attacks, and it is possible that someone was 
killed near him during a rocket attack.  This, however, is 
not what he described as the most distressing event that 
affects him with respect to any PTSD symptoms.  He 
consistently notes that the helicopter incident involving 
prisoners was the most distressing and is reportedly linked 
to his symptoms.  Again, the examiner commented that there 
were significant discrepancies in the description, and the 
examiner acknowledged that such stressor had not been 
verified.  Upon conducting a mental status examination, the 
examiner stated that the Veteran's most stressful event has 
not been verified.  

The examiner opined that even if the description of the 
stressor were credible, the Veteran does not describe the 
intensity, severity, or frequency of symptoms necessary for a 
diagnosis of PTSD.  The examiner commented that testing alone 
is not sufficient to establish a diagnosis of PTSD.  The 
stressor criterion was not verifiable given that he gave 
different versions of the helicopter prisoner story.  The 
examiner also commented that testing results are inconsistent 
with limited combat exposure and clinical interview and are 
indicative of symptom severity exaggeration.  The examiner 
diagnosed opioid dependency with methadone replacement, 
pathological gambling, and antisocial personality disorder.  
The examiner opined that the Veteran does not fulfill the 
diagnostic criteria for PTSD.  He has a longstanding history 
of opioid abuse or dependency. 

Based upon a review of the entire evidence of record and in 
consideration of the diagnoses and opinions documented in the 
VA medical records and examination reports, the Board has 
determined that the preponderance of the evidence is against 
a finding that the Veteran has PTSD related to an in-service 
stressor.  

Initially, the Board notes that it is clear that the 
stressors pertaining to the helicopter incidents have not 
been verified and are not capable of verification due to 
insufficient information provided and inconsistent details.  
Such stressors apparently provided the basis for the July 
2002 PTSD diagnosis.  While Dr. L. concluded that the Veteran 
presented symptoms of PTSD, such diagnosis is not supported 
by a verifiable stressor.  Thus, the Board finds that such 
diagnosis is entitled to limited probative weight.  Both the 
Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 
at 470-71.  While Dr. L. treated the Veteran for a number of 
years, such PTSD diagnosis was based on unverified stressors, 
and the basis of the diagnosis of PTSD related to service is 
based on minimal, unverified, and inconsistent details 
provided by the Veteran.  It is clear that Dr. L.'s 
conclusion that the Veteran had PTSD was based simply on the 
Veteran's unsubstantiated claims pertaining to the helicopter 
incident and seeing the wounded and killed, and his reported 
symptomatology, without benefit of review of the claims 
folder.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  The Board points out 
that, as a medical opinion can be no better than the facts 
alleged by the Veteran, an opinion based on an inaccurate 
(and/or incomplete) factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 179, 180 (1993).  In sum, the diagnosis of PTSD rendered 
by Dr. L. is not probative.

As detailed, the Veteran's most recent treating VA physician 
has not diagnosed PTSD, and the June 2009 VA examiner 
determined that the Veteran did not meet the criteria for 
PTSD.  While acknowledging that the Veteran's stressors of 
being subject to mortar and rocket attacks during service 
have been verified, the evidence of record does not contain a 
diagnosis of PTSD based on such verified stressors.  As 
detailed, the June 2009 VA examiner independently reviewed 
the claims folder acknowledging the verified and unverified 
stressors, conducted a mental status examination, and 
concluded that the Veteran did not meet the criteria for PTSD 
based on his verified stressors or unverified stressors.  

The Board accepts the June 2009 VA examination report and 
opinion as being the most probative medical evidence on the 
subject, as such was based on a review of all historical 
records and a thorough examination, and contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
report, and the fact that such was based on a review of the 
applicable record, the Board finds that they are more 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  The VA examiner has expressly 
found that the criteria for a diagnosis of PTSD have not been 
met based on the claimed in-service stressors.  Because a 
diagnosis of PTSD is required, as is a link between symptoms 
and an in-service stressor, entitlement to service connection 
for PTSD is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.304(f).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented 
Veterans, the Board must broadly construe claims, and in the 
context of psychiatric disorders must consider other 
diagnoses for service connection when the medical record so 
reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The 
Court, in vacating the Board's decision, pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one he 
is incompetent to render" when determining what his actual 
claim may be.  The Court further stated that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  Thus, VA must consider other 
psychiatric diagnoses that may be related to in-service 
events.  Id. 

The Veteran has not claimed and the record does not show that 
psychiatric disability other than PTSD had its onset or is 
otherwise related to service.  Psychiatric disability was not 
exhibited during active duty and was first manifested after 
service.  There is no basis to grant service connection for a 
psychiatric disability other than PTSD.

The preponderance of the evidence is against the Veteran's 
claim of service connection for a psychiatric disability, 
including PTSD.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for a psychiatric disability, including 
PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


